

EXHIBIT 10(l)(iii)


 


 
AMENDMENT NO. 2
 
to
 
EXECUTIVE AGREEMENT
 
dated May 4, 1998
 
by and between
 
The Brink’s Company (the “Company”),
 
Brink’s, Incorporated
 
and
 
Michael T. Dan (the “Executive”)
 
WHEREAS, the Company, Brink’s, Incorporated and the Executive entered into an
executive agreement dated as of May 4, 1998, as amended as of March 28, 2007
(the “Agreement”).
 
WHEREAS, the Company, Brink’s, Incorporated and the Executive desire to amend
the Agreement as set forth herein as a result of the requirements of Section
409A of the Internal Revenue Code of 1986 and the regulations thereunder
 
NOW, THEREFORE, the Agreement is hereby amended as follows:
 
1.  
Section 1 of the Agreement is hereby modified by deleting Section 1(e) in its
entirety and substituting the following new Section 1(e) in lieu thereof:

 
 
(e)
“Good Reason” means any of the following events that is not cured by the Company
within 30 days after written notice thereof from the Executive to the Company,
which written notice must be made within 90 days of the occurrence of the event:

 
(i)  
without the Executive’s express written consent, (A) the assignment to the
Executive of any duties materially inconsistent with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 3(a) hereof, (B) any other
action by the Company or its Affiliates which results in a material diminution
in such position, authority, duties or responsibilities or (C) any material
failure by the Company to comply with any of the provisions of Section 3(b)
hereof;



(ii)  
without the Executive’s express written consent, the Company’s requiring a
material change to Executive’s work location as set forth in Section 3(a)(i);

 

 
 

--------------------------------------------------------------------------------

 
(iii)  
any failure by the Company to comply with and satisfy Section 10(a); or

 
(iv)  
any breach by the Company of any other material provision of this Agreement.

 
Notwithstanding the foregoing, “Good Reason” will cease to exist if the
Executive has not terminated employment within two years following the initial
occurrence of the event constituting Good Reason.
 
2.  
Section 5 of the Agreement is hereby modified by:

 
1.  
Deleting from Section 5(a)(i)(A)(3) the words “any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and” and “in each case”.

 
2.  
Adding the following clause at the end of Section 5(a)(iii):

 
“and further provided, however, that except as specifically permitted by Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder (“Section 409A”), the benefits provided to
the Executive under this Section 5(a)(iii) during any calendar year shall not
affect the benefits to be provided to the Executive under this Section 5(a)(iii)
in any other calendar year and the right to such benefits cannot be liquidated
or exchanged for any other benefit, in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto”.
 
3.  
Adding the words “in a lump sum in cash within 30 days after the Date of
Termination” after “Accrued Obligations” in Sections 5(b)(i) and 5(c) and at the
end of Section 5(c)(x).

 
4.  
Deleting clause (y) from Section 5(c) and relettering clause (z) to (y).

 
3.  
Section 8 of the Agreement is hereby modified by:

 
1.  
Adding the words “prior to the tenth anniversary of the end of the Employment
Period” after “incur” in the last sentence thereof.

 
2.  
Adding the following sentences after the last sentence thereof:

 
“Except as specifically permitted by Section 409A, the legal fees provided to
the Executive under this Section 8 during any calendar year shall not affect the
legal fees to be provided to the Executive under this Section 8 in any other
calendar year and the right to such legal fees cannot be liquidated or exchanged
for any other benefit, in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv)
 

 
2

--------------------------------------------------------------------------------

 

or any successor thereto.  Furthermore, reimbursement payments for legal fees
shall be made to the Executive as promptly as practicable following the date
that the applicable expense is incurred, but in any event not later than the
last day of the calendar year following the calendar year in which the
underlying fee is incurred, in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto.”
 
4.  
Section 9 of the Agreement is hereby modified by adding the following sentence
after the last sentence thereof:

 
“The Gross-Up Payment shall be paid no later than the end of the Executive’s
taxable year following the year in which the taxes related to the Gross-Up
Payment are remitted to the Internal Revenue Service, in accordance with Treas.
Reg. Section 1.409A-3(i)(1)(v) or any successor thereto.”
 
5.  
The following new Section 16 is hereby added to the Agreement:

 
Section 16.  Section 409A of the Code.  The provisions of this Section 16 shall
apply notwithstanding any provision in this Agreement to the contrary.
 
 
(a)
Intent to Comply with Section 409A of the Code.  It is intended that the
provisions of this Agreement comply with Section 409A, and all provisions of
this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.

 
 
(b)
Six-Month Delay of Certain Payments.  If, at the time of the Executive’s
separation from service (within the meaning of Section 409A), (i) the Executive
shall be a specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable under
this Agreement or any other plan, policy, arrangement or agreement of or with
the Company or any affiliate thereof (this Agreement and such other plans,
policies, arrangements and agreements, the “Company Plans”) constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or penalties under Section 409A, then the Company
(or an affiliate, as applicable) shall not pay any such amount on

 

 
3

--------------------------------------------------------------------------------

 

 
the otherwise scheduled payment date but shall instead accumulate such amount
and pay it, without interest, on the first day of the seventh month following
such separation from service.

 
 
(c)
Amendment of Deferred Compensation Plans.  Notwithstanding any provision of any
Company Plan to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A, the Company reserves the right to make
amendments to any Company Plan as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A.

 
6.  
Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
November 14, 2008.




                                                                                        THE
BRINK’S COMPANY
    
                                                                                         
By:
/s/ Frank T. Lennon
 
Frank T. Lennon
 
Vice President and
 
Chief Administrative Officer
 
                                                                                        BRINK’S,
INCORPORATED
   
                                                                                         
By:
/s/ Frank T. Lennon
 
Frank T. Lennon
 
Vice President
   
                                                                                      
/s/ Michael T. Dan
 
Michael T. Dan




 
4

--------------------------------------------------------------------------------

 
